ATTACHMENT TO NOTICE OF ALLOWABILITY
Drawings
The drawings were received on 08/31/2021.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a rotary support of a rotary anode bearing for an X-ray tube comprising a rotor shaft extending along a longitudinal axis from a first axial end to a second axial end and supported to be rotatable about the longitudinal axis; wherein the rotor shaft has an anode holder in the area of the first axial end; and the anode holder comprises a flange which has a larger diameter than at least an adjacent section of the rotor shaft; wherein the rotor shaft together with the flange is made as an integrally formed part.
However, the prior art of record fails to teach the apparatus wherein said integrally-formed rotor shaft and flange are specifically formed through forging, in the manner as required by Claim 1.
Claims 2-17 and 19 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 08/31/2021, with respect to objections to the specification and drawings, 35 USC 112 rejections of the claims, and prior art rejections of the claims, have been fully considered and are persuasive.  The objections to the specification and drawings, 35 USC 112 rejections of the claims, and prior art rejections of the claims, have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        09/03/2021